--------------------------------------------------------------------------------

Exhibit 10.42
 

 
AMENDED AND RESTATED
1999 LONG-TERM PERFORMANCE INCENTIVE PLAN
OF FREEPORT-McMoRan COPPER & GOLD INC.


ARTICLE I
PURPOSE OF PLAN
 
SECTION  1.1. The purpose of the 1999 Long-Term Performance Incentive Plan of
Freeport-McMoRan Copper & Gold Inc. (the “Plan”) is to provide incentives for
senior executives and other service providers whose performance in fulfilling
their responsibilities can have a major impact on the profitability and future
growth of Freeport-McMoRan Copper & Gold Inc. (the “Company”) and its
subsidiaries.
 
ARTICLE II
ADMINISTRATION OF THE PLAN
 
SECTION  2.1. Subject to the authority and powers of the Board of Directors in
relation to the Plan as hereinafter provided, the Plan shall be administered by
a Committee designated by the Board of Directors consisting of two or more
members of the Board.  The Committee shall have full authority to interpret the
Plan and from time to time to adopt such rules and regulations for carrying out
the Plan as it may deem best; provided, however, that the Committee may not
exercise any authority otherwise granted to it hereunder if such action would
have the effect of increasing the amount of any credit to or payment from the
Performance Award Account of any Covered Officer, and provided further that
certain specified actions are permitted to be taken hereunder by individual
officers of the Company.  All determinations by the Committee shall be made by
the affirmative vote of a majority of its members, but any determination reduced
to writing and signed by a majority of the members shall be fully as effective
as if it had been made by a majority vote at a meeting duly called and
held.  All decisions by the Committee pursuant to the provisions of the Plan and
all orders or resolutions of the Board of Directors pursuant thereto shall be
final, conclusive and binding on all persons, including but not limited to the
Participants, the Company and its subsidiaries and their respective equity
holders.
 
ARTICLE III
ELIGIBILITY FOR AND GRANT OF
PERFORMANCE AWARDS
 
SECTION  3.1. Subject to the provisions of the Plan, the Committee may from time
to time select any of the following to be granted Performance Awards under the
Plan, and determine the number of Performance Units covered by each such
Performance Award: (a) any person providing services as an officer of the
Company or a Subsidiary, whether or not employed by such entity, including any
person who is also a director of the Company, (b) any employee of the Company or
a Subsidiary, including any director who is also an employee of the Company or a
Subsidiary, (c) any officer or employee of an entity with which the Company or a
Subsidiary has contracted to receive executive, management or legal services who
provides services to the Company or a Subsidiary through such arrangement, (d)
any consultant or adviser to the Company, a Subsidiary or to an entity described
in clause (c) hereof who provides services to the

As amended effective December 2, 2008
 
 

--------------------------------------------------------------------------------

 

Company or a Subsidiary through such arrangement and (e) any person who has
agreed in writing to become a person described in clauses (a), (b), (c) or (d)
within not more than 30 days following the date of grant of such person's first
Performance Award under the Plan.  Performance Awards may be granted at
different times to the same individual.
 
SECTION  3.2. Upon the grant of a Performance Award to a Participant, the
Company shall establish a Performance Award Account for such Participant and
shall credit to such Performance Award Account the number of Performance Units
covered by such Performance Award.
 
SECTION  3.3. Subject to adjustment as provided in Section 5.2 the number of
Performance Units outstanding at any time shall not exceed
4,000,000.  Performance Units that shall have been forfeited or with respect to
which payment has been made pursuant to Section 4.2 shall not thereafter be
deemed to be credited or outstanding for any purpose of the Plan and may again
be the subject of Performance Awards.
 
SECTION  3.4. (a)  Notwithstanding the provisions of Section 3.1, 3.2 and 3.3,
all Performance Awards granted to Covered Officers must be granted no later than
90 days following the beginning of the calendar year.  No Covered Officer may be
granted more than 250,000 Performance Units in any calendar year.
 
(b) All Performance Awards to Covered Officers under the Plan will be made and
administered by two or more members of the Committee who are also “outside
directors” within the meaning of Section 162(m).
 
ARTICLE IV
CREDITS TO AND PAYMENTS FROM PARTICIPANTS’
PERFORMANCE AWARD ACCOUNTS
 
SECTION  4.1. Subject to the provisions of the Plan, each Performance Unit in
any Performance Award Account of each Participant at December 31 of any year
shall be credited, as of such December 31 of each year in the Performance Period
for such Performance Unit, with an amount equal to the Annual Earnings Per Share
(or Net Loss Per Share) for such year; provided that, if in any year there shall
be any outstanding Net Loss Carryforward applicable to such Performance Unit,
such Net Loss Carryforward shall be applied to reduce any amount which would
otherwise be credited to or in respect of such Performance Unit pursuant to this
Section 4.1 in such year until such Net Loss Carryforward has been fully so
applied.
 
SECTION  4.2. (a)  Subject to the provisions of the Plan, amounts credited to a
Participant's Performance Award Account in respect of Performance Units shall be
paid to such Participant as soon as practicable after, but not later than the
March 15th after, the Award Valuation Date with respect to such Performance
Units.
 
(b) Payments pursuant to Section 4.2(a) shall be in cash.
 
(c) Notwithstanding any other provision of the Plan to the contrary, no Covered
Officer shall be entitled to any payment with respect to any Performance Units
unless the members of the Committee referred to in Section 3.4(b) hereof shall
have certified the

 
2

--------------------------------------------------------------------------------

 

amount of the Annual Earnings Per Share (or Net Loss Per Share) for each year or
portion thereof in the Performance Period applicable to such Performance Units.
 
SECTION  4.3. Anything contained in the Plan to the contrary notwithstanding:
 
(a) The Committee may, in its sole discretion, suspend, permanently or for a
specified period of time or until further determination by the Committee, the
making of any part or all of the credits which would otherwise have  been made
to the Performance Award Accounts of all the Participants or to such Accounts of
one or more Participants as shall be designated by the Committee.
 
(b) Each Performance Unit and all other amounts credited to a Participant's
Performance Award Account in respect of such Performance Unit shall be forfeited
in the event of the Discharge for Cause of such Participant prior to the end of
the Performance Period applicable to such Performance Unit.
 
(c) Each Performance Unit and all other amounts credited to a Participant's
Performance Award Account in respect of such Performance Unit shall, unless and
to the extent that the Committee shall in its absolute discretion otherwise
determine with respect to Covered Officers or the Chairman of the Board,
President or any Senior Vice President of the Company shall in his absolute
discretion determine with respect to participants who were not Covered Officers
immediately prior to such Participant’s Termination of Employment, by reason of
special mitigating circumstances, be forfeited in the event that such
Participant's Termination of Employment shall occur for any reason other than
death, Disability, retirement under the Company's retirement plan, or retirement
with the consent of the Company outside the Company's retirement plan, at any
time (except within two years after the date on which a Change in Control shall
have occurred) prior to the end of the Performance Period applicable to such
Performance Unit.
 
(d) If any suspension is in effect pursuant to Section 4.3(a) on a date when a
credit would otherwise have been made pursuant to Section 4.1, the amount which
would have been credited but for such suspension shall be forfeited and no
credits shall thereafter be made in lieu thereof.  If the Committee shall so
determine in its sole discretion, the amounts theretofore credited to any
Performance Award Account or Accounts, other than any Performance Award Account
of a Covered Officer, shall accrue interest, during the suspension period, at a
rate equal to the prime commercial lending rate announced from time to time by
JPMorgan Chase Bank, N.A. (compounded quarterly) or at such other rate and in
such manner as shall be determined from time to time by the Committee.
 
ARTICLE V
GENERAL INFORMATION
 
SECTION  5.1. If Net Income, Annual Earnings Per Share or Net Loss Per Share for
any year shall have been affected by special factors (including material
acquisitions or dispositions of property, or other unusual items) which in the
Committee's judgment should or should not be taken into account, in whole or in
part, in the equitable administration of the Plan, the Committee may, for any
purpose of the Plan, adjust Net Income, Annual Earnings Per Share

 
3

--------------------------------------------------------------------------------

 

or Net Loss Per Share, as the case may be, for such year (and subsequent years
as appropriate), or any combination of them, and make credits, payments and
reductions accordingly under the Plan; provided, however, the Committee shall
not have the authority to make any such adjustments to payments with respect to
the Performance Awards of, or credits to the Performance Award Accounts of, any
Participant who is at such time a Covered Officer if the effect of any such
action would be to increase the amount that would be credited to or paid from
such Performance Award Accounts.
 
SECTION  5.2. The Committee shall for purposes of Articles III and IV make
appropriate adjustments in the number of Performance Units which may be granted
pursuant to Performance Awards and in the number of Performance Units which
shall have been credited to Participants' accounts, in order to reflect any
merger or consolidation to which the Company is a party or any stock dividend,
split-up, combination or reclassification of the outstanding shares of Company
Common Stock or any other relevant change in the capitalization of the Company.
 
SECTION  5.3. A Participant may designate in writing a beneficiary (including
the trustee or trustees of a trust) who shall upon the death of such Participant
be entitled to receive all amounts which would have been payable hereunder to
such Participant.  A Participant may rescind or change any such designation at
any time.  Except as provided in this Section 5.3, none of the amounts which may
be payable under the Plan may be assigned or transferred otherwise than by will
or by the laws of descent and distribution.
 
SECTION  5.4. All payments made pursuant to the Plan shall be subject to
withholding in respect of income and other taxes required by law to be withheld,
in accordance with procedures to be established by the Committee.
 
SECTION  5.5. The selection of an individual for participation in the Plan shall
not give such Participant any right to be retained in the employ of the Company
or any Subsidiary, and the right of the Company or any such Subsidiary to
dismiss or discharge any such Participant, or to terminate any arrangement
pursuant to which any such Participant provides services to the Company, is
specifically reserved.  The benefits provided for Participants under the Plan
shall be in addition to, and shall in no way preclude, other forms of
compensation to or in respect of such Participants.
 
SECTION  5.6. The Board of Directors and the Committee shall be entitled to rely
on the advice of counsel and other experts, including the independent public
accountants for the Company.  No member of the Board of Directors or of the
Committee or any officers of the Company or any Subsidiary shall be liable for
any act or failure to act under the Plan, except in circumstances involving bad
faith on the part of such member or officer.
 
SECTION  5.7. Nothing contained in the Plan shall prevent the Company or any
Subsidiary or affiliate of the Company from adopting or continuing in effect
other compensation arrangements, which arrangements may be either generally
applicable or applicable only in specific cases.

 
4

--------------------------------------------------------------------------------

 


 
ARTICLE VI
AMENDMENT OR TERMINATION OF THE PLAN
 
SECTION  6.1. The Board of Directors may at any time terminate the Plan, in
whole or in part, or from time to time, subject to the stockholder approval
requirements of Section 162(m), amend the Plan, provided that, except as
otherwise provided in the Plan, no such amendment or termination shall adversely
affect the amounts credited to the Performance Award Account of a Participant
with respect to Performance Awards previously made to such
Participant.  Provided that the requirements of Section 409A are satisfied,
including the 12 month delay and 24 month completion requirements of Treasury
Regulations Section §1.409A-3(j)(4)(ix)(C), in the event of such termination, in
whole or in part, of the Plan, the Committee may in its sole discretion direct
the payment to Participants of any amounts specified in Article IV and not
theretofore paid out, prior to the respective dates upon which payments would
otherwise be made hereunder to such Participants, and in a lump sum or
installments as the Committee shall prescribe with respect to each such
Participant.  Notwithstanding the foregoing, any such payment to a Covered
Officer must be discounted to reflect the present value of such payment using
the prime lending rate announced from time to time by JPMorgan Chase Bank, N.A.
(compounded quarterly) or by another major national bank headquartered in New
York, New York and designated by the Committee.  The Board may at any time and
from time to time delegate to the Committee any or all of its authority under
this Article VI.
 
ARTICLE VII
SECTION 409A
 
SECTION  7.1. Notwithstanding any other provision of this Plan, it is the
intention of the Company that no payment or entitlement pursuant to this Plan
will give rise to any adverse tax consequences to any Participant under Section
409A.  This Plan and any amendments hereto shall be interpreted to that end and
(1) to the maximum extent permitted by law, no effect shall be given to any
provision herein, any amendment hereto or any action taken hereunder in a manner
that reasonably could be expected to give rise to adverse tax consequences under
Section 409A and (2) the Company shall take any corrective action reasonably
within its control that is necessary to avoid such adverse tax consequences.  No
amendments shall divest otherwise vested rights of Participants or their
beneficiaries.
 
SECTION  7.2. If at any time the Plan fails to meet the requirements of Section
409A, an amount equal to the amount required to be included in the Participant's
income as a result of the failure to comply with the requirements of Section
409A shall be paid to the Participant in one lump sum on the first day of the
month following the Company’s determination that the failure has occurred.
 
SECTION  7.3. Notwithstanding any other provision hereof, payments hereunder
which constitute deferred compensation under Section 409A and which are not
exempt from coverage shall be made, if the Participant is then a Specified
Employee and payment is triggered by the Participant's Termination of
Employment, on the first day of the seventh month following the date of the
Specified Employee’s Termination of Employment, or, if earlier, the date of
death of the Specified Employee.  On the first day of such seventh month or on
the first day of the month following the earlier death of the Specified
Employee, the Specified Employee or his

 
5

--------------------------------------------------------------------------------

 

beneficiary shall be paid in a lump sum the amount that the Specified Employee
would have been paid hereunder over the preceding six months (or, if earlier,
the months preceding the date of death) but for the fact that he was a Specified
Employee.  Nevertheless, for all other purposes of this Agreement, the payment
shall be deemed to have been made on the date it would have had the Participant
not been a Specified Employee.
 
ARTICLE VIII
DEFINITIONS
 
SECTION  8.1. For the purposes of the Plan, the following terms shall have the
meanings indicated:
 
(a) Annual Earnings Per Share:  With respect to any year, the result obtained by
dividing (i) Net Income for such year by (ii) the average number of issued and
outstanding shares (excluding treasury shares and shares held by any
subsidiaries) of Common Stock, par value $.10 per share, of the Company during
such year as reviewed by the Company's independent auditors.
 
(b) Award Valuation Date:  December 31 of the year in which the third
anniversary of the grant of such Performance Award to a Participant shall occur
or, if earlier, December 31 of the year in which such Participant's Termination
of Employment shall occur, if such Termination of Employment occurs (i) within
two years after a Change in Control or (ii) as a result of death, Disability,
retirement under the Company's retirement plan or retirement with the consent of
the Company outside the Company's retirement plan.
 
(c) Board of Directors:  The Board of Directors of the Company.
 
(d) Change in Control:  A Change in Control shall be deemed to have occurred if
either (i) any person, or any two or more persons acting as a group, and all
affiliates of such person or persons, shall acquire beneficial ownership of more
than 20% of all classes and series of the Company's stock outstanding, taken as
a whole, that has voting rights with respect to the election of directors of the
Company (not including any series of preferred stock of the Company that has the
right to elect directors only upon the failure of the Company to pay dividends)
pursuant to a tender offer, exchange offer or series of purchases or other
acquisitions, or any combination of those transactions, or (ii) there shall be a
change in the composition of the Board of Directors of the Company at any time
within two years after any tender offer, exchange offer, merger, consolidation,
sale of assets or contested election, or any combination of those transactions
(a “Transaction”), so that (A) the persons who were directors of the Company
immediately before the first such Transaction cease to constitute a majority of
the Board of Directors of the corporation which shall thereafter be in control
of the companies that were parties to or otherwise involved in such first
Transaction, or (B) the number of persons who shall thereafter be directors of
such corporation shall be fewer than two-thirds of the number of directors of
the Company immediately prior to such first Transaction.  A Change in Control
shall be deemed to take place upon the first to occur of the events specified in
the foregoing clauses (i) and (ii).
 
 
6

--------------------------------------------------------------------------------

 
 
(e) Committee:  The Committee designated pursuant to Section 2.1.  Until
otherwise determined by the Board of Directors, the Corporate Personnel
Committee designated by such Board shall be the Committee under the Plan.
 
(f) Company Common Stock:  Common Stock, par value $0.10 per share, of the
Company and such other Company or subsidiary securities as may be designated
from time to time by the Committee.
 
(g) Covered Officer:  At any date, (i) any individual who, with respect to the
previous taxable year of the Company, was a “covered employee” of the Company
within the meaning of Section 162(m); provided, however, the term “Covered
Officer” shall not include any such individual who is designated by the
Committee, in its discretion, at the time of any grant or at any subsequent time
as reasonably expected not to be such a “covered employee” with respect to the
current taxable year of the Company and (ii) any individual who is designated by
the Committee, in its discretion, at the time of any grant or at any subsequent
time as reasonably expected to be such a “covered employee” with respect to the
current taxable year of the Company or with respect to the taxable year of the
Company in which payment from any Performance Award Account of such individual
will be made.
 
(h) Disability:  In the case of any Participant, disability which after the
expiration of more than 26 weeks after its commencement is determined to be
total and permanent by a physician selected by the Company and acceptable to
such Participant or his legal representatives.
 
(i) Discharge for Cause:  Involuntary Termination of Employment as a result of
dishonesty or similar misconduct directly related to the performance of duties
for the Company or a Subsidiary.
 
(j) Net Income:  With respect to any year, the sum of
 
(i) the net income (or net loss) of the Company and its consolidated
subsidiaries for such year as reviewed by the Company's independent auditors and
released by the Company to the public; plus (or minus)
 
(ii) the minority interests' share in the net income (or net loss) of the
Company's consolidated subsidiaries for such year as reviewed by the Company's
independent auditors and released by the Company to the public; plus (or minus)
 
(iii) the effect of changes in accounting principles of the Company and its
consolidated subsidiaries for such year plus (or minus) the minority interests'
share in such changes in accounting principles,
 
as reviewed by the Company's independent auditors and released by the Company to
the public.


(k) Net Loss Carryforward:  With respect to any Performance Units, (i) an amount
equal to the Net Loss Per Share for any year in the applicable Performance
Period times the number of such Performance Units then outstanding, reduced by
(ii) any portion thereof which has been applied in any prior year as provided in
Section 4.1.
 
 
7

--------------------------------------------------------------------------------

 
 
(l) Net Loss Per Share:  The amount obtained when the calculation of Annual
Earnings Per Share results in a number that is less than zero.
 
(m) Participant:  An individual who has been selected by the Committee to
receive a Performance Award and in respect of whose Performance Award Account
any amounts remain payable.
 
(n) Performance Award:  The grant of Performance Units by the Committee to a
Participant pursuant to Section 3.1 or 3.4.
 
(o) Performance Award Account:  An account established for a Participant
pursuant to Section 3.2.
 
(p) Performance Period:  With respect to any Performance Unit, the period
beginning on January 1 of the year in which such Performance Unit was granted
and ending on the Award Valuation Date for such Performance Unit.
 
(q) Performance Unit:  A unit covered by Performance Awards granted or subject
to grant pursuant to Article III.
 
(r) Section 162(m):  Section 162(m) of the Code and the rules promulgated
thereunder by the Internal Revenue Service.
 
(s) Section 409A:  Section 409A of the Code and the Treasury Regulations and
other interpretive guidance issued thereunder.
 
(t) Specified Employee: A Participant who is a key employee of the Company under
Treasury Regulations §1.409A-1(i) because of final and binding action taken by
the Board of Directors of the Company or the Committee, or by operation of law
or such regulation.
 
(u) Subsidiary:  (i) Any corporation or other entity in which the Company
possesses directly or indirectly equity interests representing at least 50% of
the total ordinary voting power or at least 50% of the total value of all
classes of equity interests of such corporation or other entity and (ii) any
other entity in which the Company has a direct or indirect economic interest
that is designated as a Subsidiary by the Committee.
 
SECTION  8.2. Termination of Employment:  The cessation of the rendering of
services, such that a person would no longer be eligible to receive a
Performance Award under Section 3.1 hereof, or a termination of employment or
termination of officer position with the Company or a Subsidiary where the
person continues to provide services under Section 3.1 (c) or (d) hereof,
provided such termination qualifies as a “termination of employment” under the
default rules of Treasury Regulations §1.409A-1(h).
 
 
8

--------------------------------------------------------------------------------

 
